[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDERS ENTERED
This matter, involving claims to certain moneys filed in the New Haven Superior Court, Clerk's Office, as a condemnation award in the amount of $155,000, was transferred from the Short Calendar List to the undersigned for the fixing of priorities and payment.
Based on the affidavits of debt filed, and the evidence adduced, at two hearings held with the attorneys for the parties present, the undersigned finds the following priorities for payment, proven in the amounts set forth, are hereby ordered to be paid out of the $155,000 condemnation amount on deposit.
1) City of New Haven, taxes due on realty — $1,731.60.
2) City of New Haven, Water Pollution Control Authority — $139.30
3) South Central Regional Water Authority — $357.54.
4) Rose Acquarulo (surviving first mortgagee, balance due as of June 24, 1991) — $14,827.22
5) Deducting the above charges leaves a balance of $138,224.17.
6) The defendant, Conn. Shellfish Co., Inc., the owner of the, realty in issue, makes claim that it is entitled to receive CT Page 5424 the total amount of said balance.
7) The defendant, Washington Sea Food, Inc., the tenant in said realty, however, claims it is owed the sum of $33,452.18 for movable fixtures and equipment owned by it, which remained on the premises at the time of the taking.
8) It is further ordered that an interim payment on account be made forthwith to Conn. Shellfish, Inc., in the sum of $104,772.04.
9) The balance remaining of said original fund of $155,000 is ordered held by the Clerk's Office until the undersigned decides the issue of the claim of said Washington Sea Food, Inc., to $33,452.13.
The Orders are accordingly entered as of this date.
A. FREDERICK MIGNONE STATE TRIAL REFEREE